


116 HR 8830 IH: You Must Be Alive To Vote Act of 2020
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8830
IN THE HOUSE OF REPRESENTATIVES

December 2, 2020
Mr. Babin (for himself, Mr. Perry, Mr. Duncan, Mr. Budd, Mr. Posey, Mr. Keller, Mr. King of Iowa, Mr. McClintock, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Ways and Means, Transportation and Infrastructure, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require States to obtain information from the Social Security Administration on deaths for purposes of voter registration list maintenance, and for other purposes.


1.Short titleThis Act may be cited as the You Must Be Alive To Vote Act of 2020.  2.Requiring States to obtain information from Social Security Administration on deaths for purposes of voter registration list maintenance (a)In generalSection 8(a)(4)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(4)(A)) is amended to read as follows:

(A)the death of the registrant, as determined on the basis of information obtained through records of the State and of information obtained through ongoing consultation with the Social Security Administration; or. (b)Authority To match dataSection 205(r) of the Social Security Act (42 U.S.C. 405(r)) is amended by adding at the end the following:

(10)The Commissioner of Social Security shall, upon the request of a State pursuant to section 8(a)(4)(A) of the National Voter Registration Act of 1993— (A)enter into an agreement with the State for the purpose of matching data in the records of the Social Security Administration and the official list of eligible voters of the State; and
(B)include in such agreement safeguards to assure the maintenance of the confidentiality of any information disclosed.. (c)Annual certification; enforcement (1)CertificationEach State shall certify, with respect to each calendar year, to the Secretary of Education and the Secretary of Transportation that the State has in place an agreement with the Social Security Administration to share death information for purposes of section 8(a)(4)(A) of the National Voter Registration Act of 1993.
(2)Penalties for noncomplianceWith respect to any calendar year in which a State has failed to so certify, the Secretaries of Education and Transportation may not make available any Federal funds to the State, any county within the State, or any resident of the State. (d)DefinitionsIn this section—
(1)the term State means a State of the United States and the District of Columbia; and (2)the term county means a parish in Louisiana, a borough in Alaska, or a county in the other 48 States. 
(e)Effective dateThe amendments made by this section shall take effect 1 year after the date of enactment of this Act.  